Bishop v Spaulding (2018 NY Slip Op 08871)





Bishop v Spaulding


2018 NY Slip Op 08871


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1439 CA 18-01295

[*1]ERIN L. BISHOP, PLAINTIFF-RESPONDENT,
vZACHARY L. SPAULDING AND F.A. SPAULDING, DEFENDANTS-APPELLANTS. 


ADAMS & KAPLAN, WILLIAMSVILLE (KEVIN J. GRAFF OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CHARLES S. DESMOND, II, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered January 22, 2018. The order denied the motion of defendants for summary judgment dismissing the complaint and granted the cross motion of plaintiff for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 29, 2018, and filed in the Erie County Clerk's Office on August 29, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court